Citation Nr: 0301302	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether the appellant submitted a timely substantive 
appeal to a September 1998 rating decision, which denied 
the issue of entitlement to service connection for post 
traumatic stress disorder.  

(The issues of service connection for post traumatic 
stress disorder and a skin condition will be addressed in 
the remand appended to this decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to June 
1968 and again from December 1990 to February 1991.  

This case comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
post traumatic stress disorder.  


FINDINGS OF FACT

1. In a September 1998 rating decision, the RO denied the 
appellant's claim for service connection for post 
traumatic stress disorder.  The appellant was informed 
of this decision by correspondence dated September 25, 
1998.

2. A Notice of Disagreement was received as to the 
September 1998 RO decision in July 1999.  On July 20, 
1999, a Statement of the Case was mailed to the 
appellant.  

3. A VA Form 9, substantive appeal, pertaining to the issue 
of service connection for post traumatic stress 
disorder, was received on November 23, 1999, more than 
60 days after issuance of the Statement of the Case and 
more than one year after notification of the rating 
action denying service connection.  


CONCLUSION OF LAW

A timely substantive appeal as to the issue of service 
connection for post traumatic stress disorder was not 
filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The VCAA is applicable to claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
Specifically, the issue in this case is whether the 
appellant filed his substantive appeal in a timely manner.  
The outcome of this claim rests upon a matter of fact, 
specifically, the date of receipt of the appellant's VA 
Form 9.  See 38 C.F.R. § 20.302.  In addition, it does not 
appear that there are any identified records which have 
not been obtained, and which are relevant to the outcome 
of this claim.  Nor has the appellant otherwise asserted 
that any relevant evidence has not been associated with 
the claims file.  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, the Board 
notes that the RO's February 2002 statement of the case 
(SOC) informed the appellant of the relevant criteria, and 
that VA has complied with its notification requirements.  
Therefore, the Board finds that there is no reasonable 
possibility that any further assistance would aid him in 
substantiating this claim, 38 U.S.C. § 5103A (West Supp. 
2002), and that further development is not required.   

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

In a September 1998 rating decision, the RO denied service 
connection for post traumatic stress disorder.  In July 
1999, a notice of disagreement was received, and a 
statement of the case was issued that same month.  In 
November 1999, a VA Form 9 (Appeal to the Board of 
Veterans Appeals) was received.  However, for reason 
discussed infra, this was untimely.  

The only issue before the Board is whether it has 
jurisdiction to consider the issue of service connection 
for post traumatic stress disorder.  In this regard, the 
United 

States Court of Appeals for the Federal Circuit has noted 
that, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court 
or tribunal, sua sponte or by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In this case, the issue is whether the appellant filed a 
timely substantive appeal; if he did not, the Board does 
not have jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 
1991).  The Board's authority to consider its jurisdiction 
is contained in 38 U.S.C.A. § 7105(d)(3) (West 1991), 
which provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. 
Reg. 52376 (1999).  

Prior to assessing its jurisdiction, the Board must 
consider whether doing so is prejudicial to the appellant.  
See generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this case, in August 2001, the appellant and his 
representative were given notice that the Board was unable 
to accept his Form 9 due to its untimely filing and 
informed of his rights under the appeal process.  
Thereafter, the appellant filed a notice of disagreement 
(NOD), received by the RO on August 9, 2001.  

On August 13, 2001, the RO sent the appellant a "duty to 
assist" letter, in which he was informed that he had sixty 
days to notify the RO as to whether he wanted to have his 
case reviewed by a Decision Review Officer or by the 
traditional appeal process.  A SOC was issued in February 
2002.  The statement of the case concluded that the VA 
Form 9 substantive appeal for post traumatic stress 
disorder was not timely filed.  The appellant filed a VA 
Form 9, which was received on March 11, 2002.

On May 2, 2002, a hearing was conducted by a hearing 
review officer at the Nashville RO regarding the issue of 
whether an appeal was timely filed for service 

connection for post traumatic stress disorder.  At the 
hearing, the decision review officer explored the 
appellant's purported difficulty receiving mail in a 
timely manner.  The appellant's current address was 
confirmed and the appellant testified that he had been 
there for "four to five years".  Although he mentioned 
that he at one time also had a post office box, all mail 
had been sent to his current address for "two to three" 
years.  

The RO then issued a supplemental statement of the case 
(SSOC) to the appellant on July 3, 2002, wherein the RO 
again concluded that the substantive appeal received on 
November 23, 1999, was not timely filed and referred the 
case for appellate decision on the jurisdictional issue.  

The Board must determine whether the appellant's November 
1999 VA Form 9 constitutes a substantive appeal of the 
RO's September 1998 denial of his claim for post traumatic 
stress disorder, and whether there is any other basis to 
find that a timely substantive appeal as to this issue was 
received.  The steps to be taken to perfect an appeal to 
the Board following an adverse determination by an agency 
of original jurisdiction are set out fully in statute and 
regulations.  "Appellate review will be initiated by a 
Notice of Disagreement and completed by a substantive 
appeal after a Statement of the Case is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200; see also 38 C.F.R. § 20.201 
(2002) (requirements for notices of disagreement).  
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 
C.F.R. § 20.300 (2002).  

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to 
the appellant at his most recent address of record, with a 
copy provided to the representative.  38 C.F.R. § 19.30(a) 
(2002).  Thereafter, a claimant 

must file the substantive appeal within 60 days from the 
date the SOC is mailed or within the remainder of the one-
year time period from the date of mailing of notice of the 
initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b).  

However, if a claimant has not yet perfected an appeal and 
VA issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would 
extend beyond the expiration of the one-year period.  In 
addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) requires VA to issue an SSOC even if the one-
year period following the mailing date of notification of 
the determination being appealed will expire before VA can 
issue the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 
(1997).

A substantive appeal consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The substantive appeal 
should set out specific arguments relating to errors of 
fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of 
which a claimant is properly notified is final if an 
appeal is not perfected as prescribed by 38 C.F.R. 
§ 20.302.  38 C.F.R. § 20.1103 (2002).

In a September 1998 rating decision, the RO denies service 
connection for post traumatic stress disorder.  The 
appellant was notified of this decision by cover letter, 
dated September 25, 1998.  On July 12, 1999, a notice of 
disagreement was filed.  By cover letter dated July 20, 
1999, a statement of the case was issued.  

On November 23, 1999, a VA Form 9 was received.  As noted 
above, under pertinent statutory provisions a claimant 
must file a substantive appeal to perfect an appeal.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200; see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, 
the veteran submitted a VA Form 9 to the RO beyond the 
time limit permitted.  Under the facts of this case, the 
deadline for the appellant to have filed his substantive 
appeal would have been September 25, 1999; that is the 
later date of the two applicable deadlines, considering 
the one year from notice of the decision deadline and the 
SOC plus sixty days rule.  The SSOC plus sixty days rule 
is not applicable in this case.

An application for review on appeal shall not be 
entertained unless it is in conformity with chapter 71, 
Title 38, United States Code.  38 U.S.C.A. § 7108 (West 
1991).  There has not been a timely appeal of the issue, 
so any purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate the claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).


ORDER

As the appellant did not perfect an appeal of the RO's 
1998 denial of service connection for PTSD, the appeal is 
dismissed.



REMAND

By rating action in February 2002, the RO denied service 
connection for post traumatic stress disorder, a new and 
material evidence claim, and a new claim for a skin 
condition.  In May 2002, the appellant expressed his 
disagreement with this decision.  However, the RO has not 
issued a statement of the case as to the denial of service 
connection for post traumatic stress disorder and skin 
condition, and no appeal has been perfected.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has 
not been issued, the appropriate Board action is to remand 
the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, this case is REMANDED for the following action:

The RO should issue the appellant and his 
representative a statement of the case with 
regard to the issues of whether new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for post 
traumatic stress disorder and service connection 
for a skin condition.  The appellant should be 
informed of the actions necessary to perfect an 
appeal on that issue.  If, and only if, an appeal 
is perfected, the case should then be sent to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

